Citation Nr: 1743127	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and H.C.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for bilateral hearing loss and disability ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities.  The Veteran timely appealed the issues.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is incorporated into the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hearing loss

The Veteran contends that his hearing loss is due to noise exposure during active service.  During his April 2017 hearing, the Veteran described his in-service duties as an aircraft repairman, including testing motors on engines and propellers.  He testified that while serving in this capacity in Vietnam, he did not wear hearing protection because he worked in the "bomb dump area" from eight in the evening until eight in the morning, and needed to be vigilant to hear sniper attacks. 

The Veteran's DD Form 214 confirms that his MOS was aircraft propeller repairman.  His service treatment records further document noise exposure and complaints of ringing in his ear.  

That a Veteran was exposed to noise exposure during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.

In this case, the Veteran was afforded a VA audiological examination in July 2011.  The examiner concluded that the Veteran's current hearing loss is less likely than not caused by or a result of noise exposure during military service because the Veteran's hearing was "within normal limits" at separation.

The Board notes that the absence of in-service evidence of a hearing disability is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

As such, the July 2011 examiner's rationale is inadequate as he solely relied on the absence a hearing loss disability at separation from service.  In October 2012, therefore, the RO asked the July 2011 examiner to provide an addendum opinion.  The examiner again determined that the Veteran's current hearing loss disability is less likely than not due to noise exposure from his MOS during military service.  In this regard, the examiner opined that the Veteran's current hearing loss is more likely due to aging and occupational noise exposure following military service.  

After reviewing the record, the Board concludes that the medical opinion evidence remains inadequate.  Although the Veteran's service treatment records document hearing acuity that was within normal limits at separation, an audiogram conducted during active duty in August 1965 appears to show an in-service hearing loss disability.  Moreover, at his April 2017 hearing, the Veteran credibly testified that he did not have significant occupational or recreational noise exposure after service.  Rather, he worked as a policeman for twenty years after service separation.  For the first five years, he worked dispatch, then he was a uniformed traffic officer for three or four years.  After that, he was a detective and did mostly paperwork.  

In view of the foregoing, the Board finds that an additional examination is necessary to ensure that VA obtains a medical opinion which takes into account all of the relevant evidence of record.  

Peripheral neuropathy 

The Veteran contends that ratings in excess of 10 percent are warranted for the peripheral neuropathy of his right and left lower extremities.  After considering the evidence of record, the Board finds that an additional examination is necessary.

At his April 2017 Board hearing, the Veteran testified that since he was last examined for VA compensation purposes, his right and left leg disabilities had increased in severity and he had been issued braces for his legs.  He described symptoms such as pain, tingling, and cramping which lasted all day.  He also indicated that he had experienced episodes of falling which his doctor had related to his service-connected neuropathy.  The Veteran had used a wheelchair for the past couple of years as a result of his leg symptoms.  

A review of the clinical evidence of record indicates that the Veteran exhibits neurologic deficits in his lower extremities, both from his service-connected peripheral neuropathy as well as a nonservice-connected lumbar spine disability.  On remand, the examiner should attempt to distinguish between the service-connected and nonservice-connected impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein, to include documented noise exposure.

In rendering the opinion, the examiner must discuss the shift in hearing acuity noted during service, and the relationship, if any, to the current hearing loss disability.  The examiner must also consider the Veteran's reports of in-service and post-service noise exposure, as well as his reports regarding the onset of hearing loss symptoms.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right and left leg peripheral neuropathy.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should provide an opinion regarding the severity of the Veteran's peripheral neuropathy of the right and left lower extremities, describing it as mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the sciatic nerve.  

The examiner is advised that the Veteran has also been diagnosed as having neurological impairment in the lower extremities due to a nonservice-connected lumbar spine disability.  Therefore, the examiner should, to the extent medically possible, distinguish between any symptomatology and impairment attributable to the service-connected peripheral neuropathy versus that attributable to the nonservice-connected disability.  A complete explanation must be provided for any opinion offered.

3.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




